 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD CANDELAS,                                   Case No. 1:21-cv-1074-HBK
12                          Plaintiff,               ORDER GRANTING MOTION TO PROCEED
                                                     IN FORMA PAUPERIS, DIRECTING CLERK
13             v.                                    TO ISSUE THE SCHEDULING ORDER
14    COMMISSIONER OF SOCIAL                         (Doc. No. 2)
      SECURITY,
15
                            Defendant.
16

17            Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis

18   under 28 U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in

19   the motion satisfies the requirements under § 1915 to proceed in forma pauperis. By separate

20   order, this Court will issue its Scheduling Order.

21            Accordingly, it is ORDERED:

22            1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is GRANTED.

23            2. The Clerk is directed to issue the Scheduling Order and summons, and service shall

24   proceed under the Court’s E-Service program as set forth in the Scheduling Order.

25
     Dated:         July 12, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
